Citation Nr: 0941933	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 16, 1993 for 
a grant of service connection for a psychiatric disorder, 
presently diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from July 1969 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  That rating decision assigned a 100 
percent schedular disability rating for PTSD effective April 
16, 1993, which was the effective date of service connection 
pursuant to an October 2000 Board decision and February 2001 
RO rating decision.  The Veteran timely appealed the initial 
disability rating assigned pursuant to the grant of service 
connection.  He then indicated disagreement with the 
effective date assigned, claiming that he was due 
"retroactive benefits prior to April 16, 1993."  

In March 2006, the RO provided a statement of the case 
adjudicated the Veteran's disagreement as involving 
entitlement to an earlier effective date for the assignment 
of a 100 percent disability rating.  The Veteran's 
representative asserts that the issue being appealed by the 
Veteran is entitlement to an earlier effective date for 
service connection, not for assignment of a 100 percent 
disability rating.  Review of the evidence of record appears 
to support this.  Accordingly, the Board has rephrased the 
issue above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran filed a claim for service connection for a 
"nervous condition" in May 1972.  In June 1972 the RO 
denied service connection for a nervous condition.  In July 
1972, the Veteran filed a timely notice of disagreement.  In 
October 1972, the RO issued a statement of the case in 
response to that notice of disagreement.  In November 1972 
the Veteran submitted a written statement which requested 
"reevaluation of my claim for compensation for my service 
connected nervous condition.  This nervous condition has 
aggravated and I am treated for it."  The RO subsequently 
issued another rating decision in February 1973 which denied 
service connection for a nervous condition.  

In Rudd v. Nicholson the United States Court of Appeals for 
Veterans Claims held that a claimant can attempt to overcome 
the finality of a decision in an attempt to gain an earlier 
effective date either by way of a request for revision of the 
decision based on clear and unmistakable error, or by a claim 
to reopen based upon new and material evidence.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  An additional exception 
to the rule of finality exists in the form of Board 
reconsideration.  38 C.F.R. § 20.1000 (2009).

The Board further notes that even if the Veteran had filed a 
claim to reopen a prior final decision, and even if, new and 
material evidence had been presented, absent a showing of 
clear and unmistakable error, the Veteran cannot receive an 
increased disability payment earlier than the application 
date of his claim to reopen, even with new evidence 
supporting an earlier disability date.  Lapier v. Brown, 5 
Vet. App. 215 (1993) (Reopening based upon new and material 
evidence could not result in an earlier effective date 
because an award granted on a reopened claim may not be made 
effective prior to the date of receipt of the reopened 
claim).  Accordingly, absent a showing of clear and 
unmistakable error, a freestanding claim for an earlier 
effective date must be dismissed.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  (freestanding claim for an earlier 
effective date as to a previous final decision is not 
authorized by law); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law, not the evidence, is dispositive of a claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law).

Notwithstanding the foregoing, the Board notes that, the 
Veteran's representative asserts that the Veteran perfected 
appeal for the issue of entitlement to service connection for 
a "nervous condition" in November 1972 and that the appeal 
has remained open since that time.  If that is the case, then 
it would possibly permit an award of an earlier effective 
date for service connection for a PTSD.  The Court has 
recently held that where a Veteran's claim identifies a 
single psychiatric disability, such as posttraumatic stress 
disorder, without more, "it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim."  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).   

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the appeal.  In doing so 
consider:

a)  Was clear and unmistakable error 
shown in the June 1972 and February 
1973 rating decisions denying 
service connection for a psychiatric 
disorder, claimed as nervous 
condition and diagnosed as anxiety 
neurosis?

b)  Does the correspondence from the 
Veteran dated November 1972 meet the 
criteria to be considered a 
substantive appeal under the laws 
and regulations in effect at that 
time?

c)  Has the Veteran's appeal for 
service connection for a nervous 
condition been open since November 
1972, or are the rating decisions 
dated June 1972 and February 1973 
final?

d)  In light of Clemons v. Shinseki, 
23 Vet. App. 1 (2009), also 
specifically consider whether 
service connection for anxiety 
neurosis or any other psychiatric 
disability was warranted at any 
point prior to the present effective 
date of service connection for PTSD 
in 1993?

e)  If a grant of service connection 
is warranted for a psychiatric 
disorder prior to April 16, 1993, 
then consistent with the facts 
found, the disability ratings may be 
higher or lower for segments of the 
time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 
(1999).   

2.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

